Appellate Case: 20-5097   Document: 010110653247     Date Filed: 03/07/2022   Page: 1
                                                                         FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit
                                    PUBLISH
                                                                      March 7, 2022
                   UNITED STATES COURT OF APPEALS
                                                                   Christopher M. Wolpert
                         FOR THE TENTH CIRCUIT                         Clerk of Court
                     ___________________________________________

  ST. FRANCIS HOSPITAL, INC.;
  AHS HILLCREST MEDICAL
  CENTER, LLC; ST. JOHN
  MEDICAL CENTER,

        Plaintiffs - Appellants,
                                                          No. 20-5097
  v.

  XAVIER BECERRA,

        Defendant - Appellee.
                  ______________________________________________

                Appeal from the United States District Court
                  for the Northern District of Oklahoma
                      (D.C. No. 4:19-CV-00170-GKF)
                   ___________________________________________

 Daniel J. Hettich, King & Spalding LLP (Juliet M. McBride, with him on
 the briefs), Washington, D.C., for Plaintiffs-Appellants.

 Kyle T. Edwards, Attorney, U.S. Department of Justice, Civil Division
 (Abby C. Wright, Attorney, U.S. Department of Justice, Civil Division;
 Brian M. Boynton, Acting Assistant Attorney General; Clinton J. Johnson,
 Acting United States Attorney; Daniel J. Barry, of Counsel, Acting General
 Counsel, U.S. Department of Health and Human Services; Janice L.
 Hoffman, of Counsel, Associate General Counsel, U.S. Department of
 Health and Human Services; Susan Maxson Lyons, of Counsel, Deputy
 Associate General Counsel for Litigation, U.S. Department of Health and
 Human Services; Jonathan C. Brumer, of Counsel, Attorney, Department of
 Health and Human Services, with her on the briefs), Washington, D.C., for
 Defendant-Appellee.
                  ______________________________________________
Appellate Case: 20-5097   Document: 010110653247   Date Filed: 03/07/2022   Page: 2



 Before HOLMES, BALDOCK, and BACHARACH, Circuit Judges.
               _____________________________________________

 BACHARACH, Circuit Judge.
             _____________________________________________

       In this appeal, three teaching hospitals 1 challenge the denial of

 Medicare reimbursements. These hospitals had shared the cost to train

 residents off-site (at places like community clinics). At that time, a

 teaching hospital could obtain reimbursement only by incurring

 “substantially all” of a resident’s training costs. Omnibus Reconciliation

 Act of 1986, Pub. L. No. 99-509, § 9314, 100 Stat. 1874, 2005. Because

 the teaching hospitals had shared the training costs for each resident, the

 government denied reimbursement.

       The denials led the teaching hospitals to file administrative appeals.

 While they were pending, Congress enacted the Affordable Care Act

 (ACA), which created a new standard for reimbursement. Under the new

 standard, teaching hospitals could obtain reimbursement on a proportional

 basis when they shared the training costs. Patient Protection and

 Affordable Care Act, Pub. L. No. 111-148, § 5504(a)–(b), 124 Stat. 119,

 659 (2010).

       But the parties disagree on whether the ACA’s new standard applied

 to proceedings reopened when Congress changed the law. The agency


 1
      These teaching hospitals are St. John Medical Center, St. Francis
 Hospital, and Hillcrest Medical Center.

                                        2
Appellate Case: 20-5097   Document: 010110653247   Date Filed: 03/07/2022    Page: 3



 answered no, and the district court granted summary judgment to the

 agency. We affirm.

 1.    The court applies a deferential standard when reviewing
       administrative decisions.

       We conduct de novo review of the district court’s ruling, applying

 the same standard that governed there. See Gross v. Hale-Halsell Co., 554

 F.3d 870, 875 (10th Cir. 2009) (review of summary-judgment ruling); Via

 Christi Reg’l Med. Ctr., Inc. v. Leavitt, 509 F.3d 1259, 1271 (10th Cir.

 2007) (review under the Administrative Procedure Act), abrogated on

 other grounds by Azar v. Allina Health Servs., 139 S. Ct. 1804 (2019). The

 district court could set aside the administrative decision only if it was

       •      “arbitrary, capricious, an abuse of discretion, or otherwise not
              in accordance with the law,”

       •      beyond the court’s “statutory jurisdiction, authority, or
              limitations,” or

       •      “short of statutory right.”

 5 U.S.C. § 706(2)(A), (C) (2018), incorporated in 42 U.S.C.

 § 1395oo(f)(1) (2018).

 2.    Prior to the ACA, federal law did not allow cost-sharing for
       shared residents engaged in off-site training.

       The teaching hospitals incurred the disputed costs from 2001 to

 2006. 2 At that time, federal law covered reimbursement of costs for shared


 2
       One of the teaching hospitals (St. Francis Hospital) also incurred
 training costs in 2007. But in the teaching hospitals’ opening brief, they

                                            3
Appellate Case: 20-5097   Document: 010110653247    Date Filed: 03/07/2022    Page: 4



 residents in nonhospital sites only “if the hospital [had] incur[red] all, or

 substantially all, of the costs for the training program in that setting.”

 Omnibus Reconciliation Act of 1986, Pub. L. No. 99-509, § 9314, 100 Stat.

 1874, 2005 (covering direct graduate medical education costs) (emphasis

 added); Balanced Budget Act of 1997, Pub. L. 105-33, § 4621(b)(2), 111

 Stat. 251, 477 (covering indirect costs of medical education) (emphasis

 added). Because the noun hospital is singular, reimbursement was available

 only if a single hospital bore substantially all of the costs for the training

 program.

       A.     The teaching hospitals misapply the Dictionary Act to
              interpret the Medicare statutes.

       The teaching hospitals argue that the Medicare statutes didn’t

 prevent sharing of costs for residents training in community clinics. For

 this argument, the teaching hospitals rely on the Dictionary Act, an

 umbrella statute providing basic principles to interpret statutes. 1 U.S.C.

 § 1 (2000 & 2006). The Act states that “unless the context indicates



 did not mention these costs. The agency thus argues that the teaching
 hospitals waived St. Francis Hospital’s argument for reimbursement of its
 2007 costs. In oral argument, the teaching hospitals disagreed, pointing out
 that the reimbursement issue for 2007 was identical to the issue involving
 costs incurred from 2001 to 2006. Cf. Joint App’x vol. II, at 331 ¶ 20
 (stipulating in the administrative appeal that St. Francis Hospital’s “two
 individual appeals . . . should be handled as appropriate if prior years are
 settled for the same [indirect medical education]/[graduate medical
 education] issue discussed herein”). We need not address the issue of
 waiver because we reject the teaching hospitals’ claim for reimbursement
 of costs incurred from 2001 to 2006.

                                        4
Appellate Case: 20-5097   Document: 010110653247   Date Filed: 03/07/2022    Page: 5



 otherwise,” “words importing the singular include and apply to several

 persons, parties, or things.” Id. Interpreted in the plural, the statutes would

 allow reimbursement if hospitals “incur all, or substantially all, of the

 costs for the training program.”

       But the teaching hospitals misapply the Dictionary Act. This Act

 reflects “the common understanding that the English language does not

 always carefully differentiate between singular and plural word forms, and

 especially in the abstract, such as in legislation prescribing a general rule

 for future application.” 2A Norman J. Singer & Shambie Singer, Statutes

 and Statutory Construction § 47:34, at 505 (7th ed. rev. 2014); see Antonin

 Scalia & Bryan A. Garner, Reading Law 130 (2012); 3 see also Cong.

 Globe, 41st Cong., 3d Sess. 1474 (1871) (statement of Rep. Poland)

 (stating that the purpose of the Dictionary Act was “to avoid prolixity and




 3
       Justice Scalia and Mr. Garner explained:

             [The Dictionary Act’s provision for treating singular
       words as plural] is simply a matter of common sense and
       everyday linguistic experience: “It is a misdemeanor for any
       person to set off a rocket within the city limits without a written
       license from the fire marshal” does not exempt from penalty
       someone who sets off two rockets or a string of 100. If you
       cannot do one, you cannot do any, or many. The best drafting
       practice, in fact, is to use the singular number for just that
       reason: Each rocket unambiguously constitutes an offense.

 Antonin Scalia & Bryan A. Garner, Reading Law 130 (2012).

                                        5
Appellate Case: 20-5097   Document: 010110653247   Date Filed: 03/07/2022   Page: 6



 tautology in drawing statutes and to prevent doubt and embarrassment in

 their construction”).

       Given this common-sense understanding, legislators often use

 singular nouns when creating rules applicable to every entity covered by

 the statute. See, e.g., Bryan A. Garner, Guidelines for Drafting and Editing

 Legislation § 2.4, at 56 (2015) (“Draft in the singular number unless the

 sense is undeniably plural, as when the sentence refers to a habitual

 practice.”); Ofc. of the Legislative Counsel, U.S. House of

 Representatives, House Legislative Counsel’s Manual on Drafting Style

 60–61 (1995) (advising use of the singular for clarity of expression). So

 Congress’s use of a singular noun often sheds insight into the meaning. 4

 For example, when Congress said that “the hospital” could obtain

 reimbursement if it had incurred substantially all of the training costs, the

 implication is clear: A hospital couldn’t obtain reimbursement when

 sharing the costs with another entity.




 4
        The government observes that singular articles generally refer to
 only one item. Appellee’s Resp. Br. at 22 (quoting Banuelos v. Barr, 953
 F.3d 1176, 1181 (10th Cir. 2020)). For example, we’ve noted that the
 article a ordinarily “refers to only one item.” Banuelos, 953 F.3d at 1181.
 This observation doesn’t help here, though, because the statute uses the
 article the. This article can introduce either a singular or plural noun. See
 Bryan A. Garner, The Chicago Guide to Grammar, Usage, and Punctuation
 410 (2016) (stating that the article the “introduces both singular and plural
 nouns”). Here the noun is singular (hospital), so we focus on the noun
 rather than the accompanying article.

                                          6
Appellate Case: 20-5097   Document: 010110653247    Date Filed: 03/07/2022   Page: 7



       The Dictionary Act doesn’t allow us to change the meaning by

 converting the singular noun hospital to a plural form (hospitals). To do so

 would distort Congress’s meaning by authorizing reimbursement for

 hospitals banding together to share these costs.

       Given the risk of distorting congressional intent, the Supreme Court

 stated in United States v. Hayes that courts are to construe singular items

 as plural only “[o]n the rare occasions” when “doing so [is] necessary to

 carry out the evident intent of the statute.” 555 U.S. 415, 422 n.5 (2009)

 (internal quotation marks & citation omitted); see also First Nat’l Bank in

 St. Louis v. Missouri ex rel. Barrett, 263 U.S. 640, 657 (1924) (stating that

 the Dictionary Act’s provision, treating singular terms as plural, “is not

 . . . to be applied except where it is necessary to carry out the evident

 intent of the statute”). 5 Applying Hayes, we see no obvious signs of

 congressional intent to allow reimbursement of shared costs. 6 If Congress


 5
       The teaching hospitals point to Rowland v. California Men’s Colony,
 Unit II Men’s Advisory Council, 506 U.S. 194 (1993). There the Court
 required compliance with the Dictionary Act’s rules unless doing so would
 be “forcing a square peg into a round hole.” Id. at 200. But Rowland was
 addressing the Dictionary Act’s definition of the term “person,” not
 characterization of a singular term as the plural. See id. at 199–200.
 Rowland didn’t address the statutory use of singular terms.
 6
       The teaching hospitals observe that by enacting the statutes,
 Congress intended to encourage use of residents outside of hospitals. H.R.
 Rep. 99–727 (July 31, 1986), 1986 U.S.C.C.A.N. 3607, 3660. But Congress
 never suggested that this purpose would override any other considerations
 (such as cost).


                                        7
Appellate Case: 20-5097   Document: 010110653247    Date Filed: 03/07/2022   Page: 8



 had intended to allow reimbursement for hospital sharing costs, we’d

 expect the statutes to address the allocation of the reimbursement, the

 necessity of a written agreement, and the record-keeping requirements. But

 the Medicare statutes contained no such provisions from 2001 to 2006. 7

       The teaching hospitals also argue that Hayes, as a 2009 opinion,

 doesn’t bear on Congress’s intent when it enacted the statutes (1986 and

 1997). But Hayes was interpreting the Dictionary Act, which underlies the

 teaching hospitals’ argument. And when the Supreme Court interprets a

 statute, it is deciding what the statute has always meant. See United States

 v. Rivera-Nevarez, 418 F.3d 1104, 1107 (10th Cir. 2005) (“Decisions of

 statutory interpretation are fully retroactive because they do not change the

 law, but rather explain what the law has always meant.”). 8 So the statutory


 7
      As discussed below, Congress enacted a new law in 2010, expressly
 allowing hospitals to share training costs. With that new law, Congress

       •      specified how the hospitals were to allocate the reimbursement,

       •      required a written agreement between the hospitals sharing the
              costs, and

       •      created record-keeping obligations.

 Patient Protection and Affordable Care Act (“ACA”) § 5504(a)–(b), 42
 U.S.C. § 1395ww(h)(4)(E), (d)(5) (2012).
 8
       Though Hayes wasn’t decided until 2009, the Supreme Court had said
 the same thing in 1924—over four decades before Congress enacted the
 pertinent Medicare provisions. See First Nat’l Bank in St. Louis v.
 Missouri ex rel. Barrett, 263 U.S. 640, 657 (1924) (stating that the
 Dictionary Act’s provision, treating singular terms as plural, “is not . . . to

                                        8
Appellate Case: 20-5097   Document: 010110653247   Date Filed: 03/07/2022    Page: 9



 text in 1986 and 1997 allowed reimbursement only when a single hospital

 had incurred substantially all of a resident’s training costs—not when two

 or more hospitals had shared these costs.

       B.     If the Medicare statutes from 2001 to 2006 were ambiguous,
              the agency’s interpretation would have resolved the
              ambiguity by prohibiting reimbursement for shared costs.

       Despite the statutory reference to “the hospital” bearing the costs,

 let’s assume the existence of an ambiguity in the statutory text. With that

 ambiguity, the court could consider whether the agency’s statutory

 interpretation had been permissible. Olmos v. Holder, 780 F.3d 1313, 1317

 (10th Cir. 2015). We call this “Chevron deference” based on Chevron,

 U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837, 842–43 (1984).

       The agency interpreted the Medicare statutes in 1998 and 2003. Both

 times, the agency interpreted the Medicare statutes to allow reimbursement

 only when a single hospital bore substantially all of the training costs.

       In 1998, the agency solicited comments and interpreted the statutes

 through a new rule. That rule allowed reimbursement to a hospital only if




 be applied except where it is necessary to carry out the evident intent of
 the statute”). In this 1924 opinion, the Supreme Court was interpreting an
 earlier version of the Dictionary Act, which had created discretion to
 interpret singular terms as plural. Compare id. (quoting 1 Rev. Stat. § 1
 (2d ed. 1878) (“[W]ords importing the singular number may extend and be
 applied to several persons or things.”)), with 1 U.S.C. § 1 (2000 & 2006)
 (“[W]ords importing the singular include and apply to several persons,
 parties, or things.”).


                                        9
Appellate Case: 20-5097   Document: 010110653247     Date Filed: 03/07/2022   Page: 10



  it had incurred substantially all of the training costs for the full

  complement of residents. 63 Fed. Reg. 40,954; 40,986 (July 31, 1998)

  (“[A] hospital may include the time a resident spends in nonprovider

  settings in its indirect medical education . . . and direct [graduate medical

  education] full-time equivalent count if it incurs ‘all or substantially all’

  of the costs of training residents in the nonhospital site.”). The rule

  clarified the prohibition against double-dipping by a hospital and other

  healthcare providers that shared residents. But the rule did not allow

  reimbursement when multiple entities shared the costs of a training

  program.

        In 2003, the agency acted again, soliciting comments and interpreting

  the statutes through another new rule. This time, the rule limited

  reimbursement to a hospital assuming substantially all of the training costs

  for the full complement of residents: “A hospital is required to assume

  financial responsibility for the full complement of residents training in a

  nonhospital site in a particular program” and “cannot count any [full-time

  equivalent] residents if it incurs ‘all or substantially all of the costs’ for

  only a portion of the [full-time equivalent] residents in that program

  training setting.” 68 Fed. Reg. 45,346; 45,439; 45,449–50 (Aug. 1, 2003)

  (final rule) (emphasis added). This rule again reflected an understanding




                                         10
Appellate Case: 20-5097   Document: 010110653247     Date Filed: 03/07/2022   Page: 11



  that reimbursement is allowed only when a single hospital bears

  substantially all of the costs for the training program. 9

        The teaching hospitals downplay this interpretation, arguing that the

  agency was trying to prevent gamesmanship among dental schools, which

  often shifted their training costs to hospitals in order to obtain

  reimbursement. This was indeed an impetus for the agency’s interpretive

  process. 68 Fed. Reg. 27,154; 27,213 (May 19, 2003) (proposed rule). But

  the agency also noted that the problem went beyond dental schools. Id.

  And in explaining that dental schools couldn’t obtain eligibility for

  reimbursement only by shifting the costs, the agency illustrated the rule


  9
       In 2007, the agency also adopted a rule prohibiting reimbursement
  when two or more hospitals shared the costs:

              [I]f two (or more) hospitals train residents in the same
        accredited program, and the residents rotate to the same
        nonhospital site(s), the hospitals cannot share the costs of that
        program at that nonhospital site . . . as we do not believe this is
        consistent with the statutory requirement at section
        1886(h)(4)(E) of the Act which states that the hospital must incur
        “all or substantially all, of the costs for the training program in
        that setting.”

  72 Fed. Reg. 26,870, 26,969 (May 11, 2007) (emphasis added). The teaching
  hospitals question the validity of the 2007 rule, arguing that the agency

        •     failed to provide notice and an opportunity to comment and

        •     incorrectly interpreted the statute.

  We need not decide the validity of the 2007 rule: Even if the 2007 rule were
  invalid, the agency’s interpretations in 1998 and 2003 would have clarified
  the statutory meaning.

                                        11
Appellate Case: 20-5097   Document: 010110653247    Date Filed: 03/07/2022     Page: 12



  with hypothetical situations that didn’t involve dental schools. 68 Fed.

  Reg. 45,435. For example, the agency explained how the statute would

  treat a hospital that incurred the costs of new residents added to an

  existing program. 68 Fed. Reg. 45,439. In this situation, the agency

  explained that the statutory language allowed reimbursement of a hospital

  only if it had incurred substantially all of the costs for the entire training

  program:

               We note that, under existing policy, to count residents in a
        nonhospital setting, a hospital is required to incur for [sic] “all
        or substantially all of the costs of the program” in that setting.
        In other words, a hospital is required to assume financial
        responsibility for the full complement of residents training in a
        nonhospital site in a particular program in order to count any
        [full-time equivalent] residents training there for purposes of
        [indirect medical education] payment. . . . This policy is derived
        from the language of the [indirect medical education] and direct
        [graduate medical education] provisions of the statute on
        counting residents in nonhospital settings; both sections
        1886(d)(5)(B)(iv) and 1886(h)(4)(E) of the Act state that the
        hospital must incur “all, or substantially all, of the costs for the
        training program in that setting.

  Id. (emphasis added).

        Granted, the agency was not focused on sharing of costs between

  hospitals. But the illustration would have prevented reimbursement when

  multiple hospitals had shared the training costs.

        The agency’s rules in 1998 and 2003 reflected reasonable

  interpretations of the statutes. These interpretations would thus help us

  interpret any conceivable ambiguity in the statutes. Coupled with the



                                         12
Appellate Case: 20-5097   Document: 010110653247   Date Filed: 03/07/2022   Page: 13



  statutory references to costs incurred by “the hospital”—a singular entity—

  the agency’s statutory interpretations would clarify any ambiguity by

  preventing reimbursement when hospitals had shared the training costs.

        C.    The teaching hospitals can’t rely on agency contractors’
              erroneous interpretation of the Medicare statutes.

        Though the statutes didn’t permit reimbursement, the teaching

  hospitals complain that agency contractors told them otherwise. The

  contractors’ mistakes are unfortunate, but they didn’t bind the agency. See

  Thomas Jefferson Univ. v. Shalala, 512 U.S. 504, 517 (1994) (“[T]he mere

  fact that . . . a fiscal intermediary may have allowed reimbursement to

  petitioner for [graduate medical education] costs that appear to have

  violated [a regulation] does not render the Secretary’s interpretation of that

  [regulation] invalid.”); Heckler v. Cmty. Health Servs. of Crawford Cty.,

  Inc., 467 U.S. 51, 63–64 (1984) (stating that the agency isn’t bound by a

  contractor’s erroneous advice).

        Recognizing that these statements weren’t binding, the teaching

  hospitals argue that the contractors’ mistakes reflect a lack of fair notice

  involving the agency’s interpretation. But the statutes themselves supplied

  the required notice. “[T]hose who deal with the Government are expected

  to know the law and may not rely on the conduct of Government agents

  contrary to law.” Heckler, 467 U.S. at 63; see Cmty. Health Sys., Inc. v.

  Burwell, 113 F. Supp. 3d 197, 233 (D.D.C. 2015) (“While the plaintiffs



                                        13
Appellate Case: 20-5097   Document: 010110653247    Date Filed: 03/07/2022   Page: 14



  have supplied evidence of confusion by some intermediaries and an

  accountant in a Medicare component seventeen years ago, this does not

  prove lack of fair notice to the plaintiffs of the agency’s policy.”).

        We thus conclude that the teaching hospitals couldn’t obtain

  reimbursement based on the contractors’ erroneous statements.

                                       ** *

        Together, the statutory language and the agency’s interpretation

  limited reimbursement to a single hospital bearing substantially all of the

  costs of the training program. So when the three teaching hospitals shared

  the training costs, the Medicare statutes would not have permitted

  reimbursement.

  3.    The ACA expanded reimbursement only for future costs, not
        those already incurred.

        The ACA changed the law in 2010, allowing reimbursement when

  hospitals share the residents’ costs. Patient Protection and Affordable Care

  Act, Pub. L. No. 111-148, § 5504(a)–(b), 124 Stat. 119, 659 (2010)

  (codified at 42 U.S.C. § 1395ww) (2012)). Going forward, teaching

  hospitals could obtain reimbursement on a proportional basis. 42 U.S.C.

  § 1395ww(d)(5)(B)(II), § 1395ww(h)(4)(E)(ii) (2012). But the ACA stated

  that the change would be “effective [only] for [discharges or cost-reporting

  periods] on or after July 1, 2010.” 42 U.S.C. § 1395ww(h)(4)(E)(ii),

  § 1395ww(d)(5)(B)(iv)(II) (2012). Given this change, the parties disagree



                                        14
Appellate Case: 20-5097   Document: 010110653247   Date Filed: 03/07/2022   Page: 15



  on the applicability of the new reimbursement standards to training costs

  incurred prior to July 1, 2010. We conclude that the new reimbursement

  standards do not apply to those costs.

        A.    We presume that the new reimbursement standards don’t
              apply to costs preceding enactment of the ACA.

        We ordinarily presume that new laws don’t apply retroactively.

  Landgraf v. USI Film Prods., 511 U.S. 244, 278–80 (1994). To determine

  the applicability of the presumption, we apply two steps:

        1.    We first ask whether Congress expressly addressed retroactive
              application. Id. at 280.

        2.    If not, we consider whether application of the law would affect
              someone’s substantive rights, duties, or liabilities based on
              conduct that had preceded the statutory enactment. Fernandez-
              Vargas v. Gonzales, 548 U.S. 30, 37 (2006).

  If we answer yes to the second question, we “apply the presumption against

  retroactivity by construing the statute as inapplicable to the event or act in

  question owing to the ‘absence of a clear indication from Congress that it

  intended such a result.’” Id. at 37–38 (cleaned up) (quoting INS v. St. Cyr,

  533 U.S. 289, 316 (2001), superseded by statute on other grounds by

  REAL ID Act of 2005, 8 U.S.C. § 1252(a)(4)–(5)) (2006)).

        B.    First Step: The ACA did not expressly provide for
              retroactive application of the new reimbursement standards.

        At the first step, we consider congressional intent based on the

  ACA’s text. To determine Congress’s intent, we consider the ACA’s

  language. See In re John Q. Hammons Fall 2006, LLC, 15 F.4th 1011, 1019


                                        15
Appellate Case: 20-5097   Document: 010110653247     Date Filed: 03/07/2022   Page: 16



  (10th Cir. 2021) (stating that we first “employ ordinary statutory-

  interpretation tools ‘to determine whether Congress has expressly

  prescribed the statute’s proper reach.’” (quoting Landgraf v. USI Film

  Prods., 511 U.S. 244, 280 (1994))). The ACA’s text doesn’t expressly

  apply the new reimbursement standards to previous costs. 10

             i.   Section 5504(a) and (b) states that reimbursement for
                  past costs reports would be governed by the prior
                  reimbursement standards.

        In § 5504 of the ACA, subsections (a) and (b) state that the new

  reimbursement standards apply only to discharges or cost reports on or

  after July 1, 2010—not before. ACA § 5504(a)–(b), 42 U.S.C.

  § 1395ww(h)(4)(E)(ii), § 1395ww(d)(5)(B)(iv)(II) (2012). Going forward,

  hospitals could claim reimbursements proportional to their own costs. Id.

        Subsections (a) and (b) also address the standard governing costs that

  had preceded the ACA. For those costs, Congress incorporated the prior

  statutory language, allowing a hospital to count time spent in outpatient

  settings only “if the hospital [had] incur[red] all, or substantially all, of

  the costs for the training program in that setting.” ACA § 5504(a), 42

  U.S.C. § 1395ww(h)(4)(E)(i) (2012); ACA § 5504(b), 42 U.S.C.

  § 1395ww(d)(5)(B)(iv)(I) (2012).



  10
        The agency goes further, arguing that the ACA expressly prohibits
  retroactive application of the new reimbursement standards. We need not
  address this argument.

                                         16
Appellate Case: 20-5097    Document: 010110653247    Date Filed: 03/07/2022   Page: 17



              ii.   Section 5504(c) does not expressly or necessarily make
                    the new reimbursement standards retroactive.

           Despite these express statements of prospective application, the

  teaching hospitals argue that Subsection (c) made the new reimbursement

  standards retroactive. But Subsection (c) does not say anything about

  retroactivity or application of the new reimbursement standards to past

  costs.

           Congress knew how to make the ACA’s new provisions retroactive.

  An example appears in § 5505, where Congress amended the

  reimbursement provisions for residents’ time in scholarly and didactic

  activities. ACA § 5505, 124 Stat. at 660 (codified at 42 U.S.C. § 1395ww

  (2012)). For these provisions, Congress expressly mandated retroactive

  application of these changes to cost-reporting periods beginning on or after

  January 1, 1983. ACA § 5505(c)(1), 42 U.S.C. § 1395ww note (2012).

  Another example appears in § 5506, where Congress amended the

  reimbursement provisions for residents’ slots upon the closing of a

  hospital. ACA § 5506, 124 Stat. at 661 (codified at 42 U.S.C. § 1395ww)

  (2012). There Congress again specified retroactivity, requiring the agency

  to establish a process for increasing the limit on residents at other

  hospitals when a hospital had closed in the last two years. ACA § 5506(a),

  42 U.S.C. § 1395ww(h)(4)(H)(vi) (2012).




                                         17
Appellate Case: 20-5097   Document: 010110653247   Date Filed: 03/07/2022   Page: 18



        But Congress said nothing like that when addressing the new

  reimbursement standards. The difference suggests that Congress may not

  have intended retroactive application of the new reimbursement standards.

  See Ad Hoc Shrimp Trade Action Comm. v. United States, 802 F.3d 1339,

  1350 (Fed. Cir. 2015) (concluding that retroactive application isn’t implied

  when the statute contained other provisions expressly providing retroactive

  effect).

        Given the absence of any express provision calling for retroactive

  application of the new reimbursement standards, the teaching hospitals rely

  on an implication from § 5504(c). This implication suffices only if

  retroactive construction is “necessary.” Fernandez-Vargas v. Gonzales,

  548 U.S. 30, 37 (2006) (quoting United States v. St. Louis, S.F. & Tex. Ry.,

  270 U.S. 1, 3 (1926)). And such construction is necessary only if the

  implication of retroactivity were “so clear that it could sustain only one

  interpretation.” INS v. St. Cyr, 533 U.S. 289, 316–17 (2001), superseded by

  statute on other grounds by REAL ID Act of 2005, 8 U.S.C. § 1252(a)(4)–

  (5) (2006).

        Subsection (c) does not necessarily imply retroactive application of

  the new reimbursement standards. The teaching hospitals’ contrary

  argument stems from the subsection’s double negative, which says that the

  new law would not be applied when there wasn’t a proper appeal pending




                                        18
Appellate Case: 20-5097   Document: 010110653247   Date Filed: 03/07/2022   Page: 19



  as of July 1, 2010. ACA § 5504(c), 124 Stat. at 660, 42 U.S.C. § 1395ww

  note (2012). From this double negative, the teaching hospitals argue that

        •     reopening was mandatory when there was a properly perfected
              appeal pending as of July 1, 2010, and

        •     the new reimbursement standards applied in these reopened
              proceedings.

        As the teaching hospitals argue, the double negative could

  conceivably be read to require reopening of cost reports when

  jurisdictionally-proper appeals—including theirs—were pending as of

  July 1, 2010. But this interpretation is at least debatable because Congress

  might have intended to preserve the discretionary nature of reopenings.

        In Subsection (c), Congress said that § 5504 doesn’t require

  reopening unless there’s a proper appeal. The teaching hospitals analogize

  this language to a sign in a bar stating, “No liquor sold to those under 21.”

  With this analogy, the teaching hospitals argue that most people would

  interpret this sign to mean that liquor would be sold to those over 21.

        But context matters. In the bar example, the teaching hospitals’

  implication comes from a background assumption: Bars sell liquor, so

  anyone would assume that the bar would sell the liquor to someone. If the

  bar wouldn’t sell to someone under 21, patrons could safely assume that

  the bar would sell to individuals 21 or over.

        The background assumptions here are different because reopenings

  have long been considered discretionary. Your Home Visiting Nurse Servs.,


                                        19
Appellate Case: 20-5097    Document: 010110653247   Date Filed: 03/07/2022   Page: 20



  Inc. v. Shalala, 525 U.S. 449, 457 (1999). The reimbursement context,

  then, more clearly resembles a context where everyone in a bar understands

  that bartenders can decide who to serve. With that understanding, patrons

  might assume that a bartender could refuse to sell liquor even to the

  elderly.

        The teaching hospitals’ argument relies not only on background

  assumptions, but also on the fallacy of drawing a positive inference from a

  negative statement. Consider this example from the district court’s

  opinion: “Because it’s not cold outside, it’s not snowing. It is now cold

  outside, therefore it must be snowing.” Joint App’x vol. II, at 277 (citing

  Ace Fire Underwriters Ins. Co. v. Romero, 831 F.3d 1285, 1291 n.7 (10th

  Cir. 2016)). We know that cold air doesn’t always bring snow, so there’s

  something wrong with the logic of this sentence pair. The error consists of

  drawing a positive inference from a negative statement. Here too, the

  teaching hospitals err by drawing a positive inference from a negative

  statement: We know that reopening isn’t required in the absence of a

  proper appeal. But that doesn’t mean that when there’s a proper appeal,

  reopening is required.

        Finally, the teaching hospitals argue that the agency interpreted

  nearly identical statutory language in §§ 5505(d) and 5506(c) to require

  reopening when the claimant had an administrative appeal pending upon

  enactment of the ACA. This isn’t true of the agency’s interpretation of


                                         20
Appellate Case: 20-5097   Document: 010110653247    Date Filed: 03/07/2022   Page: 21



  § 5505(d): “This provision may not be applied in a manner that would

  require the reopening of settled cost reports, except those cost reports on

  which, as of March 23, 2010, there is a jurisdictionally proper appeal

  pending on direct [graduate medical education] or [indirect medical

  education] payments.” 42 C.F.R. § 412.105(f)(1)(iii)(C) (emphasis added).

        Under the teaching hospitals’ theory, the term except in § 5505(d)

  creates a double negative, making the first clause positive. So the teaching

  hospitals would treat the regulatory interpretation to require reopening

  where there is a jurisdictionally proper appeal. But stated positively, this

  provision would say that it may “be applied in a manner that would require

  the reopening of settled cost reports” when there’s a jurisdictionally proper

  appeal pending as of March 23, 2010. The agency’s interpretation of

  § 5505(d) thus suggests that reopening is discretionary, not automatic. See

  Ofc. of the Legislative Counsel, U.S. Senate, Legislative Drafting Manual,

  § 315(a), at 76 (1997) (“Use ‘may’ . . . to grant a right, privilege, or

  power.”).

        Though the teaching hospitals argue that § 5504(c) requires

  reopening of the cost reports underlying their administrative appeal, the

  teaching hospitals could prevail here only if the new reimbursement

  standards were to apply in the reopened proceedings. In our view, however,

  application of the new reimbursement standards would contradict the

  statutory language addressing the effective dates (subsections (a) and (b)).


                                        21
Appellate Case: 20-5097    Document: 010110653247     Date Filed: 03/07/2022   Page: 22



  See pp. 14–16, above. The teaching hospitals disagree, arguing that

  Subsection (c) just qualifies the effective dates in subsections (a) and (b)

  by providing an exception to the general rule that the new reimbursement

  standards apply to discharges and cost-reporting periods starting on or

  after July 1, 2010. But Subsection (c) doesn’t say anything about effective

  dates.

           Congress included an effective date in subsections (a) and (b) and

  could easily have done so in Subsection (c). And when Congress wanted to

  make parts of the ACA retroactive, Congress made the retroactivity

  explicit. ACA § 5505(c), 42 U.S.C. § 1395ww note (2012); see p. 17,

  above. But Subsection (c) is silent on retroactivity. That silence arguably

  implies “that Congress did not want the Act’s reimbursement rules to be

  retroactive.” Covenant Med. Ctr., Inc. v. Burwell, 603 Fed. App’x 360, 364

  (6th Cir. 2015) (unpublished) (emphasis in original). At a minimum,

  however, Subsection (c) didn’t expressly or necessarily mandate

  retroactive application of the new reimbursement standards.

           To interpret Subsection (c) as an exception to the rule stated in

  subsections (a) and (b), the teaching hospitals rely on a book by Justice

  Antonin Scalia and Mr. Bryan Garner, which states that courts can

  sometimes synthesize contradictory provisions by treating one provision as

  a specific exception to a general rule. Appellant’s Opening Br. at 31

  (discussing Antonin Scalia & Bryan A. Garner, Reading Law § 28, at 183


                                          22
Appellate Case: 20-5097   Document: 010110653247   Date Filed: 03/07/2022   Page: 23



  (2012)). But the court can synthesize the provisions this way only when

  they’d otherwise clash. Id.; see United States v. Henry, 1 F.4th 1315, 1325

  (11th Cir. 2021) (“The general/specific canon only applies when ‘the

  attribution of no permissible meaning can eliminate the conflict.’”)

  (quoting Antonin Scalia & Bryan Garner, Reading Law § 28, at 183

  (2012)).

        And we can easily synthesize Subsection (c) with subsections (a) and

  (b). Subsections (a) and (b) provide both the general rule and the exception

  regarding the new reimbursement standards: The general rule authorizes

  future application of the new reimbursement standards, and the exception

  prohibits application of these standards to past discharges and cost-

  reporting periods. Subsection (c) addresses the separate issue of

  reopenings.

        Despite the distinction between these issues, the teaching hospitals

  argue that the new reimbursement standards would presumably apply to

  reopenings because they would otherwise be futile. This is true for the

  three teaching hospitals’ administrative appeals, but may not be true for

  many other disputes over reimbursement.

        In a proceeding reopened under Subsection (c), the underlying

  standard would depend on the claim. As noted above, the ACA not only

  allowed reimbursement for hospitals sharing costs, but also loosened the

  restrictions on reimbursement for residents’ time in scholarly and didactic


                                        23
Appellate Case: 20-5097     Document: 010110653247   Date Filed: 03/07/2022   Page: 24



  activities. ACA § 5505(a), 124 Stat. at 660 (codified at 42 U.S.C.

  § 1395ww (2012)); see p. 17, above. So a reopening could allow a hospital

  to take advantage of the new reimbursement standards for scholarly and

  didactic activities. 11

        At the first step, we thus conclude that Congress did not expressly or

  necessarily make the new reimbursement standards retroactive.

        C.     Second Step: Application of the new reimbursement
               standards would retrospectively affect the government’s
               rights.

        Because Subsection (c) didn’t expressly or necessarily mandate

  retroactive application, we consider whether application of the new

  reimbursement standards would increase the government’s liability for

  reimbursement of earlier costs. See Landgraf v. USI Film Prods., 511 U.S.

  244, 280 (1994). Prior to passage of the ACA, the government had no

  obligation to reimburse the teaching hospitals for costs incurred between

  2001 and 2006. See Part 2, above. If we were to apply the ACA’s new

  reimbursement standards, the government would incur a new obligation




  11
        The teaching hospitals argue that the agency has admitted that
  Congress wouldn’t have required reopening only to apply the same single-
  hospital requirement that had existed previously. This argument
  misinterprets what the agency said. It said that reopening isn’t required
  and that even if it were, Subsection (c) had said nothing about the
  substantive standard. As the agency pointed out, that standard will vary
  from case to case, depending on the nature of the administrative appeal.

                                          24
Appellate Case: 20-5097     Document: 010110653247   Date Filed: 03/07/2022   Page: 25



  that hadn’t existed earlier. So on its face, application of the new

  reimbursement standards would create a new governmental liability.

        The teaching hospitals downplay the effect of this new governmental

  liability, arguing that

        •     the government incurs no harm by paying hospitals for using
              residents and

        •     the presumption doesn’t apply here because the retrospective
              burden would fall on the government rather than a private
              party.

  But the presumption against retroactivity applies even when

        •     the burden falls on the government and

        •     the governmental burden involves Medicare reimbursement.

  See Edwards v. Lujan, 40 F.3d 1152, 1154 n.1 (10th Cir. 1994) (applying

  this presumption to prevent retroactive application of a provision that

  would require the government to pay interest on awards); see also

  Landgraf v. USI Film Prods., 511 U.S. 244, 271 n.25 (1994) (“While the

  great majority of [Supreme Court] decisions relying on the antiretroactivity

  presumption have involved . . . burden[s on] private parties, [the Supreme

  Court has] applied the presumption in cases involving new monetary

  obligations that fell only on the government.”); United States v. Magnolia

  Petroleum Co., 276 U.S. 160, 162–63 (1928) (applying the presumption to

  prohibit retroactive application of a new rule increasing the amounts of tax

  refunds); Yale-New Haven Hosp. v. Leavitt, 470 F.3d 71, 87 n.16 (2d Cir.



                                          25
Appellate Case: 20-5097   Document: 010110653247   Date Filed: 03/07/2022   Page: 26



  2006) (applying the presumption to a Medicare regulation when the

  payment obligation would fall on the government); Harrod v. Glickman,

  206 F.3d 783, 791–92 (8th Cir. 2000) (applying the presumption to protect

  the government’s preexisting right to reimbursement for erroneous

  payments). So the presumption against retroactivity applies, prohibiting

  application of the new reimbursement standards. See Fernandez-Vargas v.

  Gonzales, 548 U.S. 30, 37–38 (2006) (prohibiting retroactive application

  of a statute in the absence of a clear congressional intent to make the law

  retroactive). The ACA thus did not create a new right to reimbursement for

  costs incurred from 2001 to 2006.

  4.    The teaching hospitals can’t obtain relief based on the 2010
        administrative regulations.

        Though the new statutory reimbursement standards can’t be applied

  here, the teaching hospitals rely in the alternative on the agency’s own

  regulations. The agency adopted two regulations: one in 2010 and another

  in 2014. The teaching hospitals rely on the 2010 regulation, stating that it

  authorized reimbursement for shared costs. 12 We reject this argument: The

  2010 regulation was either superseded by the 2014 regulation or could not

  retroactively apply to costs incurred from 2001 to 2006.




  12
        The parties clash on the validity and meaning of the 2010
  interpretation. We need not resolve that clash.

                                        26
Appellate Case: 20-5097   Document: 010110653247   Date Filed: 03/07/2022   Page: 27



        First, the 2014 regulation automatically superseded the agency’s

  interpretation in 2010. See Vawter v. Comm’r of Internal Rev., 83 F.2d 11,

  14 (10th Cir. 1936) (stating that a newer regulation supersedes the older

  version “under familiar rules of construction . . . in respect of any conflict

  between them”). The 2014 regulation clarified that “[c]ost reporting

  periods beginning before July 1, 2010” were “not governed” by the new

  reimbursement standards. 42 C.F.R. § 413.78(g)(6) (2014).

        Given the content of the 2014 regulations, the teaching hospitals

  argue that application of these regulations would violate another provision

  in the Medicare statute, which limited retroactive application of

  substantive changes. In the hospitals’ view, the 2014 regulations

  substantively changed the 2010 regulations. Given that substantive change,

  the teaching hospitals argue, we would need to apply the 2010 regulation. 13

        The teaching hospitals’ argument doesn’t follow because any

  application of the 2010 regulation would itself constitute a retroactive

  application of a substantive change. The teaching hospitals had incurred


  13
         Retroactive application of the 2014 regulation would be permissible
  if the agency determined that retroactive application was necessary to
  comply with a statute or to promote the public interest. 42 U.S.C.
  § 1395hh(e)(1) (2012). When adopting the 2014 regulation, the agency
  explained that it was amending the language to carry out the language of
  the Affordable Care Act’s restriction on applicability prior to July 1, 2010.
  79 Fed. Reg. 50,119 (2014). We need not decide whether the agency’s
  explanation constitutes a determination of the need for retroactive
  application to comply with the statute or to promote the public interest.


                                        27
Appellate Case: 20-5097   Document: 010110653247   Date Filed: 03/07/2022   Page: 28



  the costs from 2001 to 2006—years before the agency adopted the 2010

  regulation. And the 2010 regulation, as interpreted by the teaching

  hospitals, would substantively change the prior statutory standard for

  reimbursement. See Part 2(A)–(B), above. So if the 2014 regulation

  couldn’t retroactively apply, neither could the 2010 regulation. 14

        Only two possibilities exist:

        1.    A court couldn’t retroactively apply the regulations from either
              2010 or 2014 or

        2.    the 2010 regulation was valid, but superseded by the 2014
              version.

  Either way, the teaching hospitals couldn’t rely on the 2010 regulation. 15

  As a result, the 2010 regulation couldn’t support reimbursement for the

  costs incurred from 2001 to 2006.


  14
        Federal law similarly forbids retroactive application of the 2010
  regulation unless the agency expressly found a need to retroactively apply
  the regulation for the public interest or to comply with statutory
  requirements. 42 U.S.C. § 1395hh(e)(1) (2012); see p. 27 n.13, above. But
  the teaching hospitals don’t argue that

        •     the agency made either of those findings or

        •     another statute mandated retroactive application.
  15
        The agency goes further, arguing that we should apply Chevron
  deference to the agency’s view that the ACA’s new reimbursement
  standards weren’t retroactive. See Chevron, U.S.A., Inc. v. Nat. Res. Def.
  Council, Inc., 467 U.S. 837, 842–43 (1984). We need not address the
  applicability of Chevron deference because any potential ambiguity is
  resolved through the presumption against retroactivity. See Epic Sys. Corp.
  v. Lewis, 138 S. Ct. 1612, 1630 (2018) (noting that courts apply Chevron
  deference only as a necessary tool when other “traditional tools of

                                        28
Appellate Case: 20-5097   Document: 010110653247   Date Filed: 03/07/2022   Page: 29



  5.    Conclusion

        When the teaching hospitals incurred the training costs, the Medicare

  statutes didn’t permit reimbursement for shared costs. Although the ACA

  later softened these restrictions, the new reimbursement standards don’t

  apply retroactively to costs incurred years earlier. We thus conclude that

  the teaching hospitals are not entitled to reimbursement for their shared

  costs in training residents from 2001 to 2006. Given this conclusion, we

  affirm the district court’s award of summary judgment to the agency.




  statutory construction” fail to resolve an ambiguity) (internal citations &
  quotations omitted); see also INS v. St. Cyr, 533 U.S. 289, 320 n.45 (2001)
  (citation omitted) (“Because a statute that is ambiguous with respect to
  retroactive application is construed under our precedent to be
  unambiguously prospective, there is, for Chevron purposes, no ambiguity
  in such a statute for an agency to resolve.”), superseded by statute on other
  grounds by REAL ID Act of 2005, 8 U.S.C. § 1252(a)(4)–(5) (2006).

                                        29
Appellate Case: 20-5097      Document: 010110653247           Date Filed: 03/07/2022      Page: 30



  No. 20-5097, St. Francis Hospital v. Becerra
  BALDOCK, J., concurring
         The outcome the Court reaches in this case is correct. I write separately merely to

  present a differing view on statutory analysis from the one presented in the majority

  opinion. To some, these differences may appear semantic. But law demands precision,

  and our duty as a Court is to provide clarity while adhering to “our usual, prudent practice

  of not reaching out to decide unnecessary issues.” Soc’y of Prof’l Journalists v. Sec’y of

  Labor, 832 F.2d 1180, 1186 (10th Cir. 1987) (Seymour, J., concurring). These principles

  guide my approach to this case.

         The first step in resolving any question of statutory interpretation is to look at the

  text of the statute. See Lamie v. U.S. Tr., 540 U.S. 526, 534 (2003); Robinson v. Shell Oil

  Co., 519 U.S. 337, 340 (1997); see also Conn. Nat’l Bank v. Germain, 503 U.S. 249, 253–

  54 (1992) (“[C]ourts must presume that a legislature says in a statute what it means and

  means in a statute what it says there.” (citations omitted)). “It is well established that ‘when

  the statute’s language is plain, the sole function of the courts—at least where the disposition

  required by the text is not absurd—is to enforce it according to its terms.’” Lamie, 540

  U.S. at 534 (quoting Hartford Underwriters Ins. Co. v. Union Planters Bank, N.A., 530

  U.S. 1, 6 (2000)). Of that, the majority and I are in complete agreement. We diverge,

  however, on how to approach this threshold question and what its implications are with

  respect to the specific statutes at issue here. The fundamental question in this case is

  whether the statutory provisions before us are ambiguous or not. See Robinson, 519 U.S.

  at 340 (“Our first step in interpreting a statute is to determine whether the language at issue
Appellate Case: 20-5097      Document: 010110653247           Date Filed: 03/07/2022      Page: 31



  has a plain and unambiguous meaning with regard to the particular dispute in the case.”);

  Landgraf v. Usi Film Prods., 511 U.S. 244, 280 (1994). The Supreme Court has provided

  clear guidance to help us answer that question. “The plainness or ambiguity of statutory

  language is determined by reference to the language itself, the specific context in which

  that language is used, and the broader context of the statute as a whole.” Robinson, 519

  U.S. at 341 (citations omitted). When we follow these instructions, we can reach the

  correct result in this case in a more straightforward manner than the circuitous path laid out

  in the majority opinion.

         Let us begin with the statutes governing reimbursement before Congress passed the

  Affordable Care Act, the Omnibus Reconciliation Act of 1986, Pub. L. No. 99-509, § 9314,

  100 Stat. 1874, 2005 and the Balanced Budget Act of 1997, Pub. L. 105-33, § 4621(b)(2),

  111 Stat. 251, 477: The majority opinion correctly concludes that the singular language in

  these provisions precluded the Hospitals from recovering the funds they sought for off-site

  training because both statutes contain the language “if the hospital incurs all, or

  substantially all, of the costs for the training program in that setting.” Id. (emphasis added).

         The plain language of these provisions, then, does not contemplate multiple

  hospitals sharing the costs of the training. Having looked at the “language itself,” we next

  consider the “specific context in which that language is used, and the broader context of

  the statute as a whole.” Robinson, 519 U.S. at 341. The specific context of the language

  limits the availability of the funds the Hospitals seek through direct reference. The broader

  statutory context includes the Dictionary Act because that provision, by its own terms,

  applies to “the meaning of any Act of Congress, unless the context indicates otherwise.” 1

                                                 2
Appellate Case: 20-5097      Document: 010110653247          Date Filed: 03/07/2022     Page: 32



  U.S.C. § 1. The majority correctly concludes the Dictionary Act does not modify the

  statutes at issue to entitle the Hospitals to relief. Based on the guidance from the Supreme

  Court, then, the statutes are unambiguous, and the Hospitals cannot claim reimbursement

  under the pre-ACA standard. Nevertheless, in Section 2.B of its opinion, the majority

  “assume[s] the existence of an ambiguity in the statutory text” so that it can address agency

  regulations through the lens of Chevron deference. Op. at 9–13. We do not need to create

  an ambiguity where none exists. Accordingly, “that portion of the Court’s opinion [is]

  pure dictum because it is entirely unnecessary to an explanation of the Court’s decision.”

  Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 121 (1998) (Stevens, J., concurring).

         Next, let us proceed to the second set of statutes at issue, the Patient Protection and

  Affordable Care Act, Pub. L. No. 111-148, §§ 5504(a)–(c), 124 Stat. 119, 659 (2010).

  Sections 5504(a) and 5504(b) established a new standard that enables the Hospitals to

  recover costs for shared off-site training. Unfortunately for the Hospitals, however,

  § 5504(a) and § 5504(b) are clearly and unambiguously prospective because Congress

  expressly limited their application to “cost reporting periods beginning on or after July 1,

  2010” and “discharges occurring on or after July 1, 2010.” This language means that, by

  definition, the provisions have no retroactive effect and afford the Hospitals no relief.

  Nevertheless, in an attempt to circumvent this obstacle, the Hospitals argue another

  provision, § 5504(c), modifies those provisions because, according to them, it requires the

  agency to reopen their cost reports and it would be futile to mandate reopening only to

  apply the pre-ACA standard.       The majority analyzes this argument in terms of the

  presumption against retroactivity.

                                                3
Appellate Case: 20-5097      Document: 010110653247           Date Filed: 03/07/2022       Page: 33



         The first question when considering the application of the presumption against

  retroactivity is “whether Congress has expressly prescribed the statute’s proper reach.”

  Landgraf, 511 U.S. at 280. In other words, is the statute ambiguous as to its retroactive

  application? The majority rightly begins its analysis on this question by looking to the

  statute’s language. The majority, however, rejects the Government’s argument “that the

  ACA expressly prohibits retroactive application of the new reimbursement standards” by

  declining to address it. Op. at 16 n.10. The majority’s approach is misguided.

         As previously noted, the Supreme Court has instructed us to consider both the

  language and the context of the statute when we address questions of statutory ambiguity.

  Robinson, 519 U.S. at 341. The best way to do that is to reproduce the language of the

  provision at issue. Section 5504(c) states the following:

         Application.—The amendments made by this section shall not be applied in
         a manner that requires reopening of any settled hospital cost reports as to
         which there is not a jurisdictionally proper appeal pending as of the date of
         the enactment of this Act on the issue of payment for indirect costs of medical
         education under section 1886(d)(5)(B) of the Social Security Act (42 U.S.C.
         1395ww(d)(5)(B)) or for direct graduate medical education costs under
         section 1886(h) of such Act (42 U.S.C. 1395ww(h)).

  Beginning with the language of the statute: The Hospitals believe § 5504(c)’s use of the

  phrase “shall not be applied in a manner that requires reopening of any settled hospital cost

  reports as to which there is not a jurisdictionally proper appeal pending as of the date of

  the enactment of this Act” requires the agency to reopen cost reports if they were the subject

  of a “jurisdictionally proper appeal” on that date.       See Applts.’ Br. at 20 (quoting

  § 5504(c)). They support this argument by presenting several hypotheticals, one of which


                                                4
Appellate Case: 20-5097      Document: 010110653247           Date Filed: 03/07/2022      Page: 34



  is that a sign outside a liquor store reading “No alcoholic beverages sold to those under 21”

  means the liquor store must sell alcohol to someone over 21. See id. at 20–21, 26. As the

  majority correctly notes, this is a logical fallacy. The negative implication of the sign is

  that the liquor store may sell liquor to someone over 21—it is a reservation of discretion.

  Likewise, the language of § 5504(c) does not require the agency to reopen cost reports if

  they were subject to “jurisdictionally proper appeal[s]” on the day Congress passed the

  ACA. Quite the opposite is true. The correct reading of § 5504(c) is as a limitation on the

  agency’s ability to interpret the provisions of the ACA. Section 5504(c) states “[t]he

  amendments made by this section shall not be applied in a manner that requires reopening

  of any settled hospital cost reports as to which there is not a jurisdictionally proper appeal

  pending.” The meaning of this provision is clear—if a cost report was not subject to a

  jurisdictionally proper appeal on the specified date, the agency has no discretion to reopen

  it. If, however, a proper appeal was pending, the agency may still exercise its inherent

  discretionary authority to reopen those cost reports. Cf. 42 C.F.R. § 405.1885(c). The

  plain meaning of the statute, then, is that it serves as a limitation on agency discretion. This

  provision in no way suggests, implies, or requires the retroactive application of § 5504(a)

  or § 5504(b).

         Next, to consider the context of § 5504(c), we must look to the other provisions of

  § 5504, namely § 5504(a) and § 5504(b). These provisions, as previously noted, expressly

  apply prospectively. Reading § 5504(c) as a limitation on agency discretion in the context

  of these provisions, it is clear no ambiguity appears on the question of retroactive

  application. None of these provisions apply retroactively, and there is no reasonable way

                                                 5
Appellate Case: 20-5097     Document: 010110653247         Date Filed: 03/07/2022     Page: 35



  to construe them to do so. The fact that § 5504(c) is poorly worded does not make its

  meaning ambiguous. Likewise, the fact that a party presents a weak argument does not

  mean we should hesitate in dismissing it. Accordingly, the majority opinion should have

  ended its analysis on the first question under the presumption against retroactivity and

  concluded, as the Government suggested, that the language of § 5504 precludes retroactive

  application. By failing to do so, the majority strayed from “our usual, prudent practice of

  not reaching out to decide unnecessary issues.” Soc’y of Prof’l Journalists, 832 F.2d at

  1186 (Seymour, J., concurring). I respectfully concur except as to parts 2.B, 3.B.2, and

  3.C of the majority opinion.




                                              6